Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4.2 Purchase Contract Agreement XL CAPITAL LTD AND THE BANK OF NEW YORK MELLON, AS PURCHASE CONTRACT AGENT PURCHASE CONTRACT AGREEMENT Dated as of August 5, 2008 Table of Contents Page ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 1.1 Definitions 1 SECTION 1.2 Compliance Certificates and Opinions 14 SECTION 1.3 Form of Documents Delivered to Purchase Contract Agent 15 SECTION 1.4 Acts of Holders; Record Dates 15 SECTION 1.5 Notices 17 SECTION 1.6 Notice to Holders; Waiver 17 SECTION 1.7 Effect of Headings and Table of Contents 18 SECTION 1.8 Successors and Assigns 18 SECTION 1.9 Separability Clause 18 SECTION 1.10 Benefits of Agreement 18 SECTION 1.11 Governing Law 18 SECTION 1.12 Judgment Currency 19 SECTION 1.13 Legal Holidays 19 SECTION 1.14 Counterparts 20 SECTION 1.15 Inspection of Agreement 20 SECTION 1.16 Appointment of Financial Institution as Purchase Contract Agent for the Company 20 SECTION 1.17 No Waiver 20 SECTION 1.18 Waiver of Jury Trial 20 ARTICLE II CERTIFICATE FORMS SECTION 2.1 Forms of Certificates Generally 20 SECTION 2.2 Form of Purchase Contract Agent's Certificate of Authentication 22 ARTICLE III THE UNITS SECTION 3.1 Number of Units; Denominations 22 SECTION 3.2 Rights and Obligations Evidenced by the Certificates 22 SECTION 3.3 Execution, Authentication, Delivery and Dating 23 SECTION 3.4 Temporary Certificates 24 SECTION 3.5 Registration; Registration of Transfer and Exchange 24 SECTION 3.6 Book-Entry Interests 26 SECTION 3.7 Notices to Holders 26 SECTION 3.8 Appointment of Successor Clearing Agency 27 i SECTION 3.9 Definitive Certificates 27 SECTION 3.10 Mutilated, Destroyed, Lost and Stolen Certificates 27 SECTION 3.11 Persons Deemed Owners 28 SECTION 3.12 Cancellation 29 SECTION 3.13 Establishment of Stripped Units 29 SECTION 3.14 Reestablishment of Normal Units 31 SECTION 3.15 Transfer of Collateral upon Occurrence of Termination Event 32 SECTION 3.16 No Consent to Assumption 32 SECTION 3.17 CUSIP Numbers 33 SECTION 3.18 Currency of Payments 33 ARTICLE IV THE NOTES SECTION 4.1 Payment of Interest; Rights to Interest Payments Preserved 33 SECTION 4.2 Notice and Voting 34 SECTION 4.3 Special Event Redemption 34 ARTICLE V THE PURCHASE CONTRACTS; THE REMARKETING SECTION 5.1 Purchase of Ordinary Shares 35 SECTION 5.2 Contract Adjustment Payments 37 SECTION 5.3 Deferral of Contract Adjustment Payments 42 SECTION 5.4 Payment of Purchase Price; Remarketing 44 SECTION 5.5 Issuance of Ordinary Shares 48 SECTION 5.6 Adjustment of Settlement Rate 48 SECTION 5.7 Notice of Adjustments and Certain Other Events 59 SECTION 5.8 Termination Event; Notice 59 SECTION 5.9 Early Settlement 60 SECTION 5.10 Charges and Taxes 61 SECTION 5.11 No Fractional Shares 62 ARTICLE VI REMEDIES SECTION 6.1 Unconditional Right of Holders To Receive Purchase Contract Adjustment Payments and Purchase Ordinary Shares 62 SECTION 6.2 Restoration of Rights and Remedies 62 SECTION 6.3 Rights and Remedies Cumulative 63 SECTION 6.4 Delay or Omission Not Waiver 63 SECTION 6.5 Undertaking for Costs 63 SECTION 6.6 Waiver of Stay or Extension Laws 63 ii ARTICLE VII THE PURCHASE CONTRACT AGENT SECTION 7.1 Certain Duties and Responsibilities 64 SECTION 7.2 Notice of Default 65 SECTION 7.3 Certain Rights of Purchase Contract Agent 65 SECTION 7.4 Not Responsible for Recitals or Issuance of Units 66 SECTION 7.5 May Hold Units 67 SECTION 7.6 Money Held in Custody 67 SECTION 7.7 Compensation and Reimbursement 67 SECTION 7.8 Corporate Purchase Contract Agent Required; Eligibility 68 SECTION 7.9 Resignation and Removal; Appointment of Successor 68 SECTION 7.10 Acceptance of Appointment by Successor 70 SECTION 7.11 Merger, Conversion, Consolidation or Succession to Business 70 SECTION 7.12 Preservation of Information 70 SECTION 7.13 No Obligations of Purchase Contract Agent 70 SECTION 7.14 Tax Compliance 71 ARTICLE VIII SUPPLEMENTAL AGREEMENTS SECTION 8.1 Supplemental Agreements Without Consent of Holders 71 SECTION 8.2 Supplemental Agreements with Consent of Holders 72 SECTION 8.3 Execution of Supplemental Agreements 73 SECTION 8.4 Effect of Supplemental Agreements 73 SECTION 8.5 Reference to Supplemental Agreements 73 ARTICLE IX CONSOLIDATION, MERGER, SALE OR CONVEYANCE SECTION 9.1 Covenant Not to Merge, Consolidate, Sell or Convey Property Except Under Certain Conditions 73 SECTION 9.2 Rights and Duties of Successor Corporation 74 SECTION 9.3 Opinion of Counsel Given to Purchase Contract Agent 74 ARTICLE X COVENANTS SECTION 10.1 Performance Under Purchase Contracts 75 SECTION 10.2 Maintenance of Office or Agency 75 SECTION 10.3 Company To Reserve Ordinary Shares 75 SECTION 10.4 Covenants as to Ordinary Shares 75 SECTION 10.5 Statements of Officer of the Company as to Default 76 iii SECTION 10.6 Listing 76 SECTION 10.7 Registration Statement 76 SECTION 10.8 Securities Contract 76 SECTION 10.9 Payment to Holders of Units on the Stock Purchase Date 76 SECTION 10.10 Consent to Treatment for Tax Purposes 76 EXHIBITS EXHIBIT A Form of Normal Units Certificate EXHIBIT B Form of Stripped Units Certificate EXHIBIT C Instruction from Purchase Contract Agent to Collateral Agent EXHIBIT D Instruction to Purchase Contract Agent EXHIBIT E Notice to Settle by Separate Cash iv PURCHASE CONTRACT AGREEMENT, dated as of August 5, 2008, between XL Capital Ltd, a Cayman Island exempted limited company (the  Company
